Order entered on May 14, 1962, granting defendant’s motion to dismiss the complaint, unanimously reversed, on consent, without costs, and the motion denied. A stay of proceedings is granted on consent and this action is consolidated with the action for annulment instituted by the defendant herein. In the event defendant husband seeks to discontinue his prayer for an annulment or starts a matrimonial action in another State, plaintiff may apply to Special Term to vacate or modify the stay of proceedings with respect to so much of the consolidated action as seeks an injunction. Settle order on notice. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.